Citation Nr: 1734074	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  08-30 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome (CTS), to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that in part, denied entitlement to service connection for bilateral CTS.

In September 2014, the Board denied entitlement to service connection for bilateral CTS.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in an August 2015 Order, vacated the Board's decision and remanded the matter to the Board.


FINDING OF FACT

Bilateral carpal tunnel syndrome did not have onset in service and is not otherwise related to active duty, including presumed Agent Orange exposure; and is not caused or aggravated by any service-connected disability; and did not manifest within the first post service year.   


CONCLUSION OF LAW

The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately caused by or aggravated by a condition tor which service connection has already been established.  38 C.F.R. § 3.310.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Additionally, service connection may be presumed for disability due to certain enumerated conditions based on in-service exposure to an herbicide agent, including that found in Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  In the case before the Board, the Veteran is presumed to have been exposed to Agent Orange during his service in the Republic of Vietnam.  However, carpal tunnel syndrome is not one of the diseases for which service connection may be presumed based on such exposure.  See 38 C.F.R. § 3.309(e).

When a claimed condition is not a disease subject to presumptive service connection, service connection may still be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed Cir. 1994). 

In this case, the preponderance of evidence is against a finding that the nexus element has been met, to include consideration of Agent Orange exposure.  

The Veteran has been diagnosed with bilateral carpal tunnel syndrome satisfying the first element of a service connection claim.  

The service treatment records do not reflect the presence of carpal tunnel disability.  The Veteran's April 1972 separation exam report notes the examiner gave a normal clinical evaluation of the upper extremities on separation examination noting the Veteran's reports of a fractured left wrist with pain and clicking in 1968 and on the Report of Medical History, the Veteran denied having or having had painful joints.  This is evidence against his claim because it tends to show that he did not have carpal tunnel syndrome or symptoms of such during service.  

Pertinent evidence of record includes an October 1991 Medical Report for Determination of Disability, which documents diagnosis of bilateral carpal tunnel syndrome as related to an employment injury.

The Veteran underwent a VA examination for bilateral carpal tunnel syndrome in April 2016 (with a December 2016 addendum opinion), during which he reported the onset of bilateral hand pain during service.  Specifically, the Veteran reported that he experienced bilateral hand pain during service in Vietnam from typing all day long.  He further reports that he was treated in service for this condition.  The examination report shows the examiner noted the Veteran is currently service-connected for peripheral neuropathy and diabetes mellitus.  Following interview and examination of the Veteran, the examiner diagnosed bilateral carpal tunnel syndrome and opined that there is no current objective evidence found on examination that bilateral carpal tunnel syndrome is caused or aggravated to any degree by Agent Orange exposure, diabetes, diabetic peripheral neuropathy, or military service.  The examiner further concluded that it is not possible to objectively determine from the currently available objective evidence the precise additional contribution from the veteran's CTS to his bilateral UE diabetic PN and resulting symptoms, sensation loss and physical limitations; this opinion is of no consequence in this case because whether his CTS affects his already service-connected disabilities is not at issue.  

The examiner's rationale was although diabetes can cause mononeuritis multiplex, a peripheral neuropathy condition affecting individual nerves sometimes including the median nerve, the pattern of bilateral median nerve carpal tunnel syndrome diagnosed would be rare from diabetes.  The examiner explained that bilateral carpal tunnel syndrome is more likely the result of repetitive ergonomic trauma.  The examiner's rationale was also that the service treatment records are devoid of any symptoms of, or diagnosis for bilateral carpal tunnel syndrome while noting that electronic files labeled as service records contain no records, concluding should additional service records become available he would review those records.  

In a subsequent December 2016 addendum opinion, the April 2016 VA examiner requested that his April 2016 rationale be revised removing the comment regarding the absence of service records concerning electronic files and concluded that his opinions remained unchanged.

In light of the forgoing, the Board finds that entitlement to service connection for bilateral carpal tunnel syndrome is not warranted.  Pertinent evidence of record shows that the Veteran's current diagnosis of bilateral carpal tunnel syndrome is not related to military service.  As discussed above, there was no evidence of a diagnosis or symptoms indicated to be related to carpal tunnel syndrome during service, and the record does not show a competent diagnosis of carpal tunnel syndrome until October 1991, nearly 19 years following separation from military service.  

First, the Board finds the opinion and addendum opinion of the April 2016 examiner highly probative evidence against the claim.  The examiner provided a compelling explanation - that it is more than likely that current bilateral carpal tunnel syndrome is the result of repetitive ergonomic trauma and concluded that there was no current objective evidence found on review of the claims file and examination of the Veteran that bilateral carpal tunnel syndrome is caused or aggravated to any degree by Agent Orange exposure, diabetic peripheral neuropathy, or military service.  In so finding, the examiner considered the Veteran's symptoms in service referencing his reports that he developed bilateral hand pain in Vietnam and saw a doctor there for this condition.  This is sufficient for the Board to conclude that the question of the Veteran's service, including typing during service, was sufficiently considered by the examiner.

In this regard, the Board finds the normal August 1972 separation examination report of the upper extremities reflects the judgment of a competent medical professional that the Veteran did not have in-service problems warranting a diagnosis of any condition related to the reports.  Thus, the Veteran's service medical records do not provide probative evidence in support of his claim.  

The Board acknowledges the Veteran's contentions that his bilateral carpal tunnel syndrome is due to service, including his typing duties during service.  To the extent that this contention does not include symptoms present since service, the Board notes that whether lay opinions of this nature are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether this opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  A review of the record evidence shows there is no indication that the Veteran has medical expertise.  Whether current bilateral carpal tunnel syndrome is related to typing during service many years ago, is not a simple question subject to non-expert opinion evidence.  Similarly, whether exposure to Agent Orange caused his bilateral carpal tunnel syndrome is not a simple question.  This is obvious as it is well known that whether exposure to an environmental hazard causes a given condition is a question addressed by extensive research by medical professionals.  Finally, whether one medical condition causes or worsens another is not a simple question amenable to lay opinion evidence.  Thus, to the extent that the Veteran contends that his carpal tunnel syndrome is caused by exposure to Agent Orange or caused or worsened by another medical condition, his opinion is not competent evidence.  

Additionally, when addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  
Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board, as fact finder, must make credibility determinations and weigh the lay and medical evidence.  Buchanan, 451 F.3d at 1337.  Competent evidence may not be rejected unless it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 84 (2006).  When assessing credibility of statements, VA may consider factors such as facial plausibility, possible bias, self-interest, conflicting statements, and consistency with the other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board may not determine that lay statements "lacked credibility merely because they were not corroborated by contemporaneous medical records," but the absence of such evidence may be considered together with other evidence of record in determining credibility.  Buchanan, 451 F.3d at 1336-37.  "If the Board concludes that the lay evidence . . . is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar" to proving entitlement to disability benefits based on such lay evidence.  Id. at 1337.

In the Veteran's report of medical history at separation from service he indicated that he had not had any neuritis, paralysis, arthritis, rheumatism, bursitis, or other joint deformity.  Also listed were reports of right side pain and pain in his jaw during service in Vietnam.  The separation history report shows that he reported a 1968 fractured left wrist with symptoms of pain and clicking.  There is no mention of hand or wrist symptoms.  Moreover, his service treatment records include numerous entries for symptoms of similar magnitude to his now asserted hand pain, but not involving his hands or wrists.  Here, if the Veteran had been experiencing recurrent symptoms of bilateral hand pain during service he would have reported for treatment and such treatment would have been noted in his service treatment records which appear to be complete.  It is also reasonable to infer that he would have reported bilateral hand and wrist symptoms at separation since he reported that he had fractured his left wrist in 1968.  Additionally, VA treatment records from September1972, shortly after service, document his reports of pain in his left shoulder, worse since May 1970.  He was found to have tenderness of the neck.  Also reported were skin abnormalities on his hands and neck.  

It is reasonable to infer from this evidence that if he had bilateral wrist or hand symptoms of pain or numbness following service he would have reported them as he reported his other symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (stating that the Board, as fact finder, is permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that fact finders "may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings" (internal quotations omitted)).  That he did not is evidence inconsistent with his reports of symptoms present ever since service.  

Specifically, post-service treatment records associated with the claims file are dated from September 1972 to the present, starting approximately one month from the date of separation.  A disability determination record dated in October 1991 is the first clinical diagnosis of bilateral carpal tunnel syndrome, which the examiner related to a work injury.  The October 1991 medical record coupled with the VA examiner's April 2016 medical opinion and December 2016 addendum opinion is entitled to significant probative weight.  Specifically, the April 2016 VA examiner explained the reasons for his conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Thus, this opinion outweighs the Veteran's more general lay assertions as to the etiology of his bilateral carpal tunnel syndrome.

If the Veteran had been experiencing recurrent symptoms of bilateral carpal tunnel syndrome, it would be reasonable to infer that he would have reported such symptoms in October 1991 when he was diagnosed with bilateral carpal tunnel syndrome related to a work related injury for a disability determination.  Instead, although the Veteran reported a 1968 fracture of the left wrist with pain and clicking on service discharge, he did not report any such longstanding history of bilateral hand pain or clicking symptoms until VA examination many years later.  Thus, especially in light of the fact that the Veteran reported other longstanding symptoms, such as shoulder problems since May 1970 following separation from service, one would expect that he would have reported longstanding symptoms of bilateral hand pain if they were, in fact, of a more than 30-year duration since his military service.  See Kahana, 24 Vet. App. at 435; Vasquez, 677 F.3d at 692; see also AZ v. Shinseki, 731 F.3d 1303, 1316-17 (Fed. Cir. 2013) (stating that, in determining whether an alleged fact occurred, VA may properly rely on the absence of an entry in a record, where the record is complete and one would expect to find an entry if the alleged fact occurred). 

In this regard, the Veteran's recent statements were made for the purposes of obtaining VA benefits more than 30 years after service.  See Cartright, 2 Vet. App. at 25; see also Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding a declarant's intent to speak the truth, the witness's statement may lack credibility because of faulty memory due to passage of time).  Additionally, the Veteran's reports for treatment purposes generally have high probative value because he had an incentive to tell the truth to receive proper care.  See Fed.R.Evid. 803 (4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence to assist in the articulation of its reasons).

In short, the Board finds the Veteran's reports of carpal tunnel symptoms present since service are not credible.  

The weight of the evidence shows that the Veteran did not have recurrent or persistent symptoms related to carpal tunnel syndrome at his service discharge or within one year thereafter; and there was not continuity of symptomatology bilateral carpal tunnel syndrome to a compensable degree within one year after service.  38 C.F.R. §§ 3.307, 3.309(a) (2016).  

For all of the above reasons, the preponderance of the evidence is against a finding that all elements have been met to establish service connection for bilateral carpal tunnel syndrome under any reasonably raised theory.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral carpal tunnel syndrome, to include as due to in-service herbicide exposure is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


